Title: To Thomas Jefferson from James Madison, 5 March 1792
From: Madison, James
To: Jefferson, Thomas


          
            March 5.
          
          The enclosed papers which I have got from Mr. Beckleys office furnishes an answer to your letter. There is a Bill depending in favor of claims barred by the limitation of time—which if it passes will provide for those of Owen and Woods as I understand the tenor of the Bill and the nature of their claims. As soon as the fate of the Bill is decided I shall write to the parties.
          
            J. M.
          
        